Citation Nr: 1203324	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  06-22 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a right foot disability, to include degenerative joint disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from September 1960 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs.  The RO reopened a previously denied claim of service connection for a right foot disability, but denied the claim on the merits.  A previously denied claim of service connection for posttraumatic stress disorder (PTSD) was not reopened.

In a June 2010 decision, the Board also declined to reopen the claim of service connection for PTSD; this decision is final, and no further question remains before the Board with respect to that issue.  The Board also affirmed reopening of the right foot claim, and remanded the issue for further development.

The Veteran testified at a June 2009 hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is associated with the claims folder.

In November 2011, the Board contacted the Veteran to clarify his current representation.  Two Veterans Service Organizations, each of which had previously been named as his representative, had recently submitted evidence and argument on the Veteran's behalf.  The Veteran himself had stated that he did not desire any representative.  The Veteran reiterated this in his November 2011 response.  He wishes to proceed pro se.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In June 2010, the Board remanded the claim of service connection for a right foot disability in order to comply with VA's duty to assist the Veteran in substantiating his claim.  Specifically, VA was instructed to obtain Social Security Administration (SSA) records and to provide a VA examination, with medical opinion, addressing the Veteran's allegations.

SSA records were obtained; that aspect of the Board's remand directives is fulfilled.

However, the VA examiner failed to comply with the remand instructions.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board directed the examiner to consider the Veteran's competent lay statements regarding ill-fitting shoes in service and continuity of symptoms since service.  Additionally, the examiner was told to specifically address the private November 2006 medical opinion of Dr. RAA (Vol. 3), who stated that current foot problems "clearly began with military service" and cited the fit of shoes in his rationale.

The examiner did not mention the opinion of Dr. RAA at all, and in referring to footwear, only discussed it as "issued" without reference to how it fit.  Her examination and opinion therefore does not fulfill the requirements of the June 2010 remand.  Further remand is required to obtain a fully compliant examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA foot examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current diagnoses of the right foot, and opine as to whether any diagnosed disability is at least as likely as not caused or aggravated by the Veteran's military service.  The role, if any, of improperly fitted shoes in causing or aggravating the current condition and the opinion of Dr. RAA (dated in November 2006 and contained in Volume 3 of the claims file) must be specifically addressed.

2.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the appellant an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


